Exhibit 10(aa)-5


AMENDMENT NO. 4


TO


PPL SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


WHEREAS, PPL Services Corporation ("PPL") adopted the PPL Supplemental Executive
Retirement Plan (the "Plan"), effective July 1, 2000, for certain of its
employees; and
WHEREAS, the Plan was amended and restated effective July 1, 2003, and
subsequently amended by Amendment No. 1, 2 and 3; and
WHEREAS, PPL desires to further amend the Plan;
NOW, THEREFORE, the Plan is hereby amended as follows:


I.
Effective June 1, 2008, the following sections of Articles 2, 4, 5, 6, 7 and 10
are amended to read:



ARTICLE II  DEFINITIONS
 
 
(m)
“Retiree” means a Participant who has a Termination of Employment after:
   
(1)
attaining age 55 and completing at least 10 Years of Service,
    or
   
(2)
attaining age 60.
 
(n)
"Retirement Plan" means the PPL Retirement Plan, as amended from time to time.
 
(o)
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the final Treasury Regulations issued thereunder.
 
(q)
“Terminated Vested Participant” means a Participant:
   
(1)
who has a Termination of Employment after attaining age 50 but not age 55,  and
completing at least 10 Years of Service.
 
(r)
“Termination of Employment” means the Participant’s separation from service (as
such term is defined in Section 409A) from PPL and all Affiliated Companies.
 
ARTICLE IV  AMOUNT OF BENEFIT
 
 
(d)
(3)
With respect to those Participants who have service with an Affiliated Company,
the Participant's vested accrued benefit not attributable to the Participant's
Contribution or associated employer matching contributions, if any, under any
tax-qualified employee benefit plan as defined by Section 401 of the Internal
Revenue Code of 1986, as Amended.  Such benefit shall be expressed as a
single-life annuity payable at the same time as Participant's Benefit, based
upon the definition of Actuarial Equivalent, if an account balance in a defined
contribution plan, or based upon the plan's actuarial assumptions, if a defined
benefit plan.
 
The best data available will be used to determine the amounts to be offset under
this Section (4(d)(3)).  The CLC has the absolute, discretionary power to make
reasonable approximations and estimates to determine the value and amount of
such offset amounts, applied uniformly to all similarly situated Participants.
 
ARTICLE V  TIME OF PAYMENT
 
5.
Time of Payment
 
A Participant who is eligible for benefits under Article 3 shall start receiving
Benefit payments on the date set forth below.
 
(a)
A Retiree shall receive benefits accrued or vested after December 31, 2004 on
the first day of the calendar month that follows the sixth calendar month after
his Termination of Employment.  The first payment shall include a back payment
of six monthly annuity payments, if an annuity form of payment was elected, plus
interest from the Termination of Employment, calculated using the current
interest rate paid by the Blended Interest Rate Fund of the PPL Deferred Savings
Plan.  For benefits accrued and vested as of December 31, 2004, a Retiree shall
receive benefits as soon as administratively practicable following his
Termination of Employment.
 
(b)
A Terminated Vested Participant shall receive benefits as follows:
   
(1)
If he has elected, and the CLC has approved, a single sum form of benefit under
Article 6, such single sum calculated as of December 31, 2004 shall be paid as
soon as administratively practicable following his Termination of Employment,
but the single sum representing the benefit accrued or vested after December 31,
2004 shall be paid the first day of the calendar month that follows the sixth
calendar month after his Termination of Employment, plus interest calculated
from the Termination of Employment using the current interest rate paid by the
Blended Interest Rate Fund of the PPL Deferred Savings Plan.
   
(2)
If he has elected an annuity form of benefit under Article 6, such annuity form
shall start to be paid as soon as administratively practicable following his
attainment of age 55, for the benefit accrued and vested to December 31, 2004
but, for the benefit accrued or vested after December 31, 2004, the later of the
first day of the calendar month that follows attainment of age 55 or the first
day of the calendar month that follows the sixth calendar month after his
Termination of Employment, plus interest calculated from the Termination of
Employment to the date payments commence, calculated using the current interest
rate paid by the Blended Interest Rate Fund of the PPL Deferred Savings Plan.
 
ARTICLE VI  METHOD OF PAYMENT
 
6.
Method of Payment.
 
(a)
A Participant may elect one of the following forms of benefit, which shall be
the Actuarial Equivalent of his Benefit:
   
(1)
a single life annuity with equal monthly installments payable to the Participant
for his lifetime; or
   
(2)
a joint and survivor annuity with the Participant's designated beneficiary,
payable in monthly installments to the Participant for his lifetime and with a
specified percentage of the amount of such monthly installment payable after the
death of the Participant to the designated beneficiary of such Participant, if
then living, for the life of such designated beneficiary; or
   
(3)
a single life annuity payable in equal monthly installments to the Participant
for his lifetime, with 60, 120 or 180 monthly payments guaranteed, or
   
(4)
a single sum, if approved by CLC in its sole discretion.
 
(b)
For benefits accrued and vested as of December 31, 2004, a Participant may elect
a form of benefit hereunder by filing written notice with the CLC at anytime at
least 12 months prior to the first day of the calendar month for which a Benefit
is first payable to Participant.  For benefits accrued and vested as of December
31, 2004, the CLC may waive this requirement in its sole discretion.  If a
Participant fails to elect a form of benefit within the prescribed time period,
for benefits accrued and vested as of December 31, 2004, the benefit shall be
paid in the form in which such Participant’s Retirement Plan benefits are
paid.  For benefits accrued or vested after December 31, 2004, a Participant
must elect a form of benefit by filing written notice with the CLC on or before
the first day he becomes eligible under this Plan.  If a Participant fails to
elect a form of benefit for benefits accrued or vested after December 31, 2004,
the benefit shall be paid in the form of a single-life annuity if the
Participant does not have a spouse on the date of benefit commencement and in
the form of an Actuarially Equivalent 50% joint and survivor annuity with
Participant's spouse as the beneficiary if the Participant has a spouse on the
date of benefit commencement.
   
In accordance with transitional rules issued by the IRS under Internal Revenue
Code Section 409A, all Participants shall be permitted to make a change in
previous payment elections between January 1, 2008 and December 31,
2008.  Participants shall be solicited with new benefit election forms with
respect to non-grandfathered SERP benefits (defined below) which shall take
effect as of the date of such elections, and as of that date shall supersede all
prior elections.  Elections shall be separate for benefits accrued and vested as
of December 31, 2004 ("grandfathered SERP benefits") and benefits accrued after
December 31, 2004 ("non-grandfathered SERP benefits").  The failure to make a
new benefit election by December 31, 2008 shall cause any prior election to
remain in place and to control the payment of the grandfathered SERP
benefit.  The non-grandfathered SERP benefit shall be governed by the above
provisions for failure to elect a form of benefit for benefits accrued after
December 31, 2004, if no new benefit election is made by December 31, 2008.
 
ARTICLE VII  PRERETIREMENT SURVIVING SPOUSE BENEFIT
 
7.
Preretirement Surviving Spouse Benefit.  In the event of the death of a
Participant prior to the commencement of payment of the Participant's Benefit,
the Participant's surviving spouse will be paid the Participant’s Benefit in a
single lump sum if the Participant had otherwise validly elected to receive a
lump sum distribution of his or her Benefit according to the rules of Article
VI.  Otherwise, the Participant’s surviving spouse shall receive a survivor
annuity that would have been payable if the Participant had elected to receive
his or her Benefit as an Actuarially Equivalent 50% joint and survivor annuity
at age 55 (or the Participant’s age at death if he or she is older than 55 at
death) and died the day after.  Any such annuity shall commence at the later of
when the Participant would have attained age 55 or within 90 days (the date of
actual payment to be determined in the sole discretion of PPL) of the
Participant’s death.  The surviving spouse benefits described in this Section
shall not be payable if the Participant had less than 10 Years of Service at
date of death or with respect to a Participant described in Section 3(b).
 
ARTICLE X  TERMINATION OR AMENDMENT
 
10.
Termination or Amendment.  The Board may, in its sole discretion, terminate and
amend this Plan from time to time provided, however, that the Plan may not be
terminated or amended to the prejudice or detriment of any Participant during
the three (3) year period immediately following a Change in Control (as defined
in the PPL Retirement Plan) (or, if later, thirty six (36) months from the
consummation of the transaction giving rise to the Change in Control).  Without
limiting the generality of the foregoing, the proviso of the preceding sentence
shall not, at any time or in any event, be amended or deleted.  Subject to the
foregoing, the CLC may adopt any amendment that does not significantly affect
the cost of the Plan or significantly alter the benefit design or eligibility
requirements of the Plan.  Each amendment to the Plan will be binding on the
Participating Company to which it applies.  No termination or amendment shall
(without Participant's consent) alter Participant's right to monthly payments
which have commenced prior to the effective date of such termination or
amendment.  No termination or amendment of this Plan shall reduce the vested
accrued benefit of a Participant in any manner, as of the time such amendment or
termination is effective.  Notwithstanding the foregoing, if PPL is liquidated,
the CLC may cause the payment of amounts due hereunder to be accelerated to the
extent permitted under Section 409A, but in no event shall amounts be paid later
than the time such amounts would otherwise have been paid.
   
II.
Except as provided for in this Amendment No. 4, all other provisions of the Plan
shall remain in full force and effect.



IN WITNESS WHEREOF, this Amendment No. 4 is executed this ____ day of
__________________, 2008.



 
PPL SERVICES CORPORATION
 
By:_____________________________
Stephen R. Russo
Vice President – Human Resources
and Services


